department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number number release date se t eo ra t date date sin dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were incorporated in the state of ----------on ------------------------- your articles of incorporation show that you are incorporated as a for-profit corporation with the authority to issue shares of stock having an individual par_value of dollar_figure you have provided no evidence that you have amended your articles or reincorporated as a non-profit under sec_501 of the code the --------- department of state website indicates that you are currently operated as a for-profit company although you represented in your form_1023 application that you are a successor to a for-profit company you have continued to operate without changing your corporate structure your for-profit business focused exclusively on debt reduction programs with the sale of debt management plans dmps as its primary activity you state that as a non-profit you will also offer credit counseling and education the information you provided indicates that your primary activity will continue to be the sale of dmps you have represented that clients enrolling in your dmp will be charged a dollar_figure program fee upon qualification and enrollment moreover clients will pay dollar_figure or of the monthly payment you also plan to receive revenue from creditors who choose to participate in your fair share program your dmp program will be your sole source of revenue you have stated that no fundraising activities have been or will be planned you have submitted a training manual for your counselors’ that consists solely of a five- page document the pages cover the following topics relating to credit counseling and debt management benefits of the client how to know if the dmp is needed what debts can be consolidated and unsecured debt the substance of each topic is clearly directed to convincing clients of the benefits of enrolling in a dmp your sample phone script is also tailored to persuade clients’ of the benefits of enrolling in a dmp you did not indicate who authored the training manual or how these materials would be used in any counseling sessions in addition you provided no information regarding any seminars or workshops you will offer the general_public nor any materials you would use to conduct such seminars or workshops you claim that your services will be directed to low-income individuals and families you have provided no evidence that your services are restricted to these individuals or families for example you have not provided any demographic or other studies showing that your clientele are exclusively low-income individuals or families materials and information you provided indicate that your services are available to anyone who is able to pay your fees you have indicated that you will advertise and market your services through local newspapers radio ads and word of mouth your proposed budgets anticipate no expenditures including grants and contributions toward educational and charitable programs sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be sec_501 of the code exempts from federal_income_tax corporations organized and operated exclusively for charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations assigns the burden_of_proof to an applicant organization to show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed or of the under privileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to a the instruction or training of the individual for the purpose of improving or developing b the instruction of the public on subjects useful to the individual and beneficial to the his capabilities or community in 302_f2d_934 ct_cl in 326_us_279 sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university the court considered an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose however the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals were indicative of a business therefore the court held that the organization had a significant non-exempt commercial purpose that was not incidental to the educational purpose and was not entitled to be regarded as exempt d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on in consumer credit counseling service of alabama inc v united_states u s t c the consumer credit counseling service of alabama is an umbrella organization made up budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a dept management plan approximately percent of a professional counselor’s time was applied to the dept management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the dept management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court found the organizations exempt under sec_501 because providing information to the public regarding the sound use of consumer credit is charitable in that it advances and promotes education and social welfare these programs were also educational because they instructed the public on subjects useful to the individual and beneficial to the community the counseling assistance programs were likewise charitable and educational in nature because the community education and counseling assistance programs were the agencies’ primary activities the agencies were organized and operated for charitable and educational_purposes the court also concluded that the limited debt management services were an integral part of the agencies’ counseling function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship found that adoption services were the primary activity of the organization in deciding that the organization conducted adoption services for a business_purpose rather for a charitable purpose the court considered the manner in which the organization operated the record established a number of factors that characterize a commercial activity and which were evident in the operations of easter house also the court determined that the organization competed with other commercial organizations providing similar services fees were the only source of revenue it accumulated very substantial profits because it set its fees in order to generate a profit the accumulated capital was substantially greater than the amounts spent on charitable and educational activity and the organization did not solicit and did not plan to solicit contributions the court also found a corporate-type structure in the classes of memberships including a single life member having inherent power that the holder could transfer like stock and dependence on paid employees in easter house v u s ct_cl aff’d 846_f2d_78 fed cir the court finally the court found that the law did not require that an organization must perform its in revrul_69_441 1969_2_cb_115 the service found that a nonprofit organization the service found that by aiding low-income individuals and families who have financial formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low- income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the debtor received full credit against his debts for all amounts paid the organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization’s budget plans for its support problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code outside the context of credit counseling individual counseling has in a number of instances been held to be a tax-exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_179 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and publications sold at a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public revproc_90_27 1990_1_cb_514 provides in part that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere statement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned and the nature of the contemplated expenditures where the organization cannot demonstrate to the satisfaction of an organization must establish through the administrative record that it operates as a the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued sec_501 organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met american science foundation v commissioner tcmemo_1986_556 82_tc_215 pius xii academy v commissioner tcmemo_1982_97 exempt status can be recognized in advance of operations if proposed operations can be described in enough detail to permit a conclusion that the organization will clearly meet the requirements of sec_501 american science foundation v commissioner tcmemo_1986_556 the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax- exempt status information that is vague or nonspecific is not sufficient to meet the requirements under sec_501 tully v commisioner t c memo based on the information you submitted we cannot conclude that you are organized exclusively for charitable and educational_purposes you have the authority and have apparently issued shares of stock having an individual par_value of dollar_figure giving your shareholders an ownership_interest in your assets your articles of incorporation were filed under the business corporation laws indicating your intent to operate as a for-profit business corporation moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 you have failed to establish that you are or will be operated for either a charitable or educational purpose in fact the administrative record demonstrates that you will operate for the substantial non-exempt purpose of operating a business that you will be operated as a commercial business is reflected in the fact that your revenue will be derived exclusively from substantial fees received from clients enrolled in dmps moreover you will continue to make the availability of your services known through advertising in local newspapers radio ads and other means these are the methods commonly used by for-profit businesses you have indicated that you do not anticipate having a fundraising program in operation your proposed budgets show no expenditures including grants and contributions made to any educational or charitable programs because the sale of dmps will be your sole activity you must show that the sale of dmp services is incidental and integral to a substantial and substantive educational program sec_1_501_c_3_-1 financial counseling can be considered educational see revrul_69_441 and cccs of alabama supra however a single substantial non-exempt purpose is sufficient to preclude exemption regardless of the number of exempt purposes better business bureau of washington supra a purpose of providing education will not overcome an additional substantial commercial purpose american institute for economic research you have failed to provide any evidence that your dmp will be an incidental adjunct to a substantial and substantive program of public education and individual counseling in fact you have provided no materials that indicate you will have substantive on-going educational programs directed to the individuals and families you serve in your dmp the only educational materials you provided consisted of a copy of pages of training materials that will be used to train your counselors the substance of the topics covered in these five pages is clearly and exclusively focused on how to persuade clients to enroll in a dmp your sample phone script is also tailored to convince clients of the appeal and benefits of enrolling in a dmp there is no indication of who authored the materials you did not explain when where or how these materials would be used to educate individuals or families enrolled in your dmp you also have provided no evidence that you will conduct credit counseling seminars and or conduct workshops directed to the general community moreover you have not provided substantial evidence that you will restrict your debt management services to low-income customers if you do have low-income limits for participation in your debt management program you have provided no evidence of the specific guidelines that participants will be required to meet you have provided no advertising materials stating that your services will be restricted to low-income individuals and or families in fact the information you provided indicates that your services will be available to the general_public without regard to individual or family income in addition to operating for a substantial non-exempt commercial purpose you would be providing substantial private financial benefit to the credit card companies and other creditors by operating as their collection agency the fair share paid_by the credit card companies results in significant savings over the possible costs of not recovering any of the unpaid debt owed to them these companies realize substantial financial benefits from their business relationship with you the dmp services that you offer are identical to those provided by your for-profit business as you continue to operate through the same corporate structure under the circumstances we further conclude that your operations result in inurement to your shareholders directors and officers revproc_90_27 requires an applicant to submit sufficient information during the application process for the service to conclude that the organization is in compliance with the organizational and operational requirements of sec_501 before a ruling is issued you have not sufficiently and fully described your activities as they relate to the number of people you expect to enroll in your dmp and other financial services programs where when or how you would educate these individuals and families or provided evidence that you will have a substantive and substantial education program tailored to the specific needs of these individuals and families additionally you have not established that you have or will meet with clients on a regular systematic basis to provide substantive counseling in credit and financial matters the vague and nonspecific information and documentation you provided does not met the burden of showing that your activities and operations are such that you are entitled to recognition of exemption under sec_501 see tully supra accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you fax your reply please contact the person identified in the heading of this letter by telephone to confirm that your fax was received constitution ave n w if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action internal_revenue_service te_ge se t eo ra t -------------------------- washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice lois g lerner director exempt_organizations rulings agreements sincerely
